Citation Nr: 0627161	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition of 
the head and hands, as secondary to exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  Available service personnel records further show that 
the veteran served in the reserves from May 1969 to September 
1973, and that he re-enlisted in the reserves in October 
1973.  The dates of this last enlistment have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2003 and 
May 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was remanded in March 2006, in order to afford the 
veteran an opportunity to testify before a Veterans Law 
Judge.  The veteran testified before the undersigned Veterans 
Law Judge in May 2006.  The hearing transcript has been 
associated with the claims file.

The issue of entitlement to a skin condition of the head and 
hands, secondary to exposure to the herbicide Agent Orange, 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence does not establish that the veteran's 
currently diagnosed bilateral hearing loss is the result of 
active service or was manifest within the year following 
discharge from active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service and 
service connection for bilateral hearing loss may not be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in January 2005.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  Subsequent 
additional notice was provided in March 2005 and April 2006, 
including the criteria for rating the claimed disability and 
on establishing an effective date should the claim be 
granted.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on all of the five elements of a service connection claim). 

The action of the RO described above provided a meaningful 
opportunity to participate effectively in the processing of 
the claim and to submit additional argument and evidence, 
which he did, and to address the issues at a hearing, which 
he also did.  For these reasons, any procedural defect caused 
by the timing of notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  Also the veteran was afforded VA 
examinations.  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection for bilateral 
hearing loss, the Board concludes that no further assistance 
to the veteran in developing the facts pertinent to the claim 
of service connection is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 .  

Service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war 
or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran contends that he suffers from bilateral hearing 
loss is the result of acoustic trauma sustained in combat 
conditions during his active service.  

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with bilateral hearing loss.  
However, the medical evidence does not show that the 
disability was diagnosed within the year following the 
veteran's discharge from service, or that the disability is 
otherwise the result of the veteran's service.

The veteran's hearing was tested prior to his induction into 
service.  Audiological tests conducted in September 1967 
reveal normal hearing within the meaning of 38 C.F.R. 
§ 3.385.  Auditory thresholds at frequencies 500 through 4000 
Herz were measured at 10 to 25 decibels.  The veteran's 
medical examination at discharge from active service, dated 
in May 1969, does not show that the veteran's hearing was 
then evaluated.  However, subsequent medical examinations 
conducted during his reserve service, dated in October 1973 
and in October 1980, reflect findings within normal limits 
within the meaning of 38 C.F.R. § 3.385.  In October 1973, 
auditory thresholds at frequencies 500 through 4000 Herz were 
measured at zero and 5 decibels and, in October 1980, at 20 
through 25 decibels with only one measurement at greater than 
26, 30 decibels at 4000 Herz, on the left.  The service 
medical records contain no complaints or findings of either 
hearing loss.  

The Board is cognizant of the veteran's status as a combat 
veteran and exposure to noise or acoustic trauma is 
consistent with the circumstances and conditions of such 
service. 38 U.S.C.A. § 1154.  However, the analysis does not 
end here.  The veteran must show that he has hearing 
impairment that is the result of the in-service noise or 
acoustic trauma.

After service, private medical records from the veteran's 
employer reflect that he underwent audiological examination 
in May 1969.  At this time, auditory thresholds at 
frequencies 500 through 4000 Herz were found to measure 10 to 
15 decibels-again, normal within the meaning of 38 C.F.R. 
§ 3.385.  Rather, the record does not show that the veteran 
exhibited hearing loss within the meaning of the regulations 
until December 1992, when auditory thresholds measured 50 and 
45 at 3000 and 4000 Herz, respectively, on the left.  On the 
right, auditory thresholds measured above 26 in only two 
frequencies at 500 through 4000 Herz.  It is not until 
December 1994 that hearing loss was exhibited in the right 
ear, within the meaning of 38 C.F.R. § 3.385.

VA examination conducted in February 2005 confirmed bilateral 
sensorineural hearing loss within the meaning of the 
regulations.  In pertinent part, speech recognition was found 
to be 72 percent in the left ear and 70 percent in the right 
ear, with auditory thresholds of 55 at 3000 and 4000 Herz, 
respectively, in the left ear and, in the right, at 40 and 50 
at 3000 and 4000, respectively.

The examiner was asked to offer an opinion as to the etiology 
of the veteran's manifested hearing loss and, accordingly, 
stated that test results in the veteran's records indicate 
that the hearing loss is a direct result of noise exposure 
from the factory where he worked as a civilian.  In a second 
statement proffered in March 2005, the examiner clarified 
that the veteran's manifested hearing loss was not caused by 
or a result of the noise the veteran was exposed to during 
his military service.  The examiner explained that the 
rationale for this opinion was deduced from looking through 
the veteran's service medical records as well as medical 
records showing hearing tests conducted by the veteran's 
employer post-service.  These records clearly revealed that 
the veteran did not exhibit hearing loss until 1992, or 12 
years following the last dated examination in the claims 
file.  

The Board notes that the veteran has provided a private 
medical examination reflecting a history of hearing loss 
since 1969.  In a January 2005 statement, the private 
examining audiologist noted that the veteran reported a 
significant history of noise exposure and that he is service-
connected for hearing loss due to his Vietnam service and 
exposure to asphalt machinery.  While this would seem to 
support the veteran's contentions, the Board finds that it 
does not.  This is because the audiologist's statement is 
based on the veteran's reported history alone, without any 
reference to the veteran's service medical records.  
Moreover, the veteran was clearly not then service connected 
for bilateral hearing loss.  Thus, to the extent that the 
audiologist's statement may be construed as an opinion, it is 
not only based on an incomplete record, but is further 
predicated on a misunderstanding of that record.

The Board notes that the Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), as a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id; citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See also Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995);  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

The veteran filed his claim of service connection for hearing 
loss in July 2003.  The first medical evidence of hearing 
loss is in December 1992, more than 22 years after the 
veteran's discharge from service and well beyond the one-year 
presumptive period.  While private and VA medical evidence 
does reflect findings of bilateral hearing loss, the record 
is absent an opinion etiologically relates the disability to 
the veteran's active service.  Moreover, the examiner who 
conducted the February 2005 VA examination specifically 
opined that the manifested hearing loss was the result of the 
veteran's post-service, civilian work-related exposure to 
noise, rather than the result of his active service.

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of hearing loss and service is required to support the claim.  
The veteran as a layperson is not competent to offer a 
medical opinion and consequently his statements to the extent 
that he associates the post-service diagnosis to service does 
not constitute medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). Therefore, the Board must reject the 
veteran's statements as favorable evidence linking post-
service hearing loss to service.  Absent medical evidence of 
a causal link between the currently diagnosed hearing loss 
and the veteran's service, the Board finds the claim for 
service connection must be denied.

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, entitlement to service 
connection for hearing loss is not established. 38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

As above noted, the veteran also seeks service connection for 
a skin condition of the head and hands, as secondary to 
exposure to the herbicide Agent Orange.  The record shows 
that the veteran had the requisite service in Vietnam to 
presume exposure to Agent Orange.  However, he has not been 
diagnosed with a skin condition that may so be presumptively 
service connected.  See  38 C.F.R. §§  3.307, 3.309 (2005).

Notwithstanding, the Board observes that direct service 
connection may be granted without regard for the presumption 
offered, should the evidence support an etiological link 
between the veteran's active service and the diagnosed skin 
conditions.  The medical evidence reflects that the veteran 
has complained of and been treated for various skin 
conditions, to include actinic keratosis, an allergic 
reaction (which resolved), and a chronic condition on his 
arms which, according to an examination conducted in January 
2005 for the Agent Orange registry, has persisted since 2002.  
VA treatment records also show that the veteran exhibited a 
skin abnormality on his right temporal area that his 
physician wanted to watch.  The veteran gave a history of 
heavy sun exposure both before and after active service 
during his Agent Orange registry examination, and testified 
before the undersigned Veterans Law Judge that he had 
sustained heavy sun exposure, including blistering sun burns 
during active service.  Service medical records do reveal 
treatment for what was described as a boil on his back.

Given that the veteran had verified service in Vietnam, was 
treated in service for a skin abnormality, and that he now 
has a variety of skin conditions, the Board finds that it 
would be helpful to afford him an examination to clarify the 
nature, extent, and etiology of his currently manifested skin 
conditions, to include review of the entire claims file.  
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional treatment 
records from the VA Medical Center (VAMC) 
in Lexington, Kentucky, since August 
2005.

2.  Following completion of #1 above, 
make arrangements for the veteran to be 
afforded examinations by the appropriate 
specialists to determine the nature, 
extent, and etiology of any manifested 
skin condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's May 2006 
testimony, and a copy of this remand, 
must be sent to the examiner for review.  
The examiner should summarize the medical 
history, including the onset and course 
of any manifested skin condition; 
describe any current symptoms and 
manifestations attributed to the claimed 
skin condition; provide diagnoses for any 
and all skin pathology.

The examiner(s) are asked to provide 
opinions for the following questions:

(1)	Is it as likely as not 
that any manifested skin 
condition is in whole or in 
part the result of exposure to 
the herbicide Agent Orange, or 
(2)	In the alternative, is it 
as likely as not that any 
manifested skin condition is in 
any way the result of his 
active service or any incident 
thereof, to include sun 
exposure?

The examiner is asked to provide a 
complete rationale for his or her opinion 
and, if an opinion cannot be made, to so 
state. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a skin condition (to include 
consideration of Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), if 
appropriate), with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


